DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 5/17/2022.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-7, 24-36 are allowed. 
By interpreting the claims in light of the Specification ([0050]       In another example, a UE may implement techniques to indicate accurate packet filter support on a per-PDU session basis. In one example, UE hardware may support a maximum of, for example, 1000 packet filters. Thus, based on existing 3GPP specifications, a UE may need to advertise per-PDU-session maximum packet filter support. [0051]       In one technique, a UE statically divides the maximum packet filter support equally among all supported PDU sessions. For example, if a UE supports a total of 8 PDU sessions, the UE will then indicate (1000/8) = 125 packet filter support per PDU session. In another technique, a UE may implement adaptive reduction in packet filter support based on currently active PDU sessions. For example, when just one PDU session is active, a UE will indicate packet filter support for this PDU session = 1000. When a second PDU session is established, the UE will indicate packet filter support = 500 (for the new PDU session). For the already existing PDU session, UE may initiate a PDU session modification procedure to indicate support for just 500 packet filters. [0052]       In another technique, a UE may implement implicit adaptive reduction in the packet filter support. For example, based on the maximum packet filter support indicated using the previous technique, both the network and the UE may implicitly adjust the supported packet filter based on a number of active PDU sessions. In this technique, no explicit PDU SESSION MODIFICATION signaling may be needed. [0053]       In another technique, a UE may adapt to an appropriate value based on a past history of configuration of packet filters for a particular PDU session. For example, for a URLLC PDU session, the first time a UE is establishing a PDU session, the UE may indicate support for a maximum (for example, 1000) packet filters. Once the network configures the packet filters for this PDU session, the UE may save the number of packet filters that were actually configured (e.g., 320). The next time a UE needs to establish a URLLC PDU session (for example, after reboot), the UE may indicate support for 320 packet filters for this PDU session), the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim, reciting “determine that the UE is configured with a number of packet filters for a plurality of protocol data unit (PDU) sessions; determine that UE includes insufficient resources to process the number of packet filters for the plurality of PDU sessions” in combination with generating a PDU session message to announce insufficient resources at the UE.
Huang-Fu et al. (US 2020/0162958) discloses for a single PDU session (fig. 3), In the embodiment of FIG. 4, if the number of the authorized QoS rules, the number of packet filters, or the number of the authorized QoS flow descriptions associated with the PDU session have reached the maximum number of supported by the UE upon receipt of the PDU session establishment accept message in step 412, then UE may initiate a PDU session release procedure by sending a PDU session release request message with 5GSM cause #26 “insufficient resources”. Note that in this case, UE does not try to establish the PDU session. In step 431, UE 401 sends the PDU session release request message to network 402 to release the PDU session. In addition, the PDU session release request message carries the PSI as well as a 5GSM cause code #26 indicating insufficient resources at the UE side. In step 432, network 402 sends a PDU session release command message to UE 401. In step 433, UE 401 sends a PDU session release complete message to complete the PDU session release procedure. In step 441, UE 401 may initiate another PDU session establishment procedure. Network 402 may be able to establish a proper number of QoS rules and/or QoS flows since the network is aware of the UE resource capability ([0029]). Huang-Fu does not teach “determine that the UE is configured with a number of packet filters for a plurality of protocol data unit (PDU) sessions; determine that UE includes insufficient resources to process the number of packet filters for the plurality of PDU sessions.”
3GPP TS 24.501 version 15.3.0 Release 15 discloses on page 276 and section 9.11.4.9: “if…the UE supports more than 16 packet filters for this PDU session, the UE shall indicate the maximum number of packet filters supported for the PDU session in the Maximum number of supported packet filters IE of the PDU SESSION MODIFICATION REQUEST message” which is a UE’s Maximum number of supported packet filters per session.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-270-1253.  The examiner can normally be reached on Mon-Thu, 8a.m.-5p.m., EST Mon-Fri 9 AM -5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452